DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Replace present abstract:
A receiving device, a receiving method, a transmitting device, and a transmitting method.  The receiving device acquires a digital broadcast signal that includes audio-video (AV) content and location information, the location information indicating a source from which application control information for controlling an operation of an application executed in conjunction with a progressing timing of the AV content is obtainable, acquires the application control information from the source indicated by the location information, the application control information including an application ID and a uniform resource locator (URL), obtains, from the URL included in the acquired application control information, control information during a polling period that is defined in accordance with an attribute specified in the acquired application control information, and controls the operation of the application based on the acquired application control information and the obtained control information.

Allowable Subject Matter
Claims 1-8, 10-11, 15, 20-23, 26-30, 32-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or in combination or render obvious A receiving device comprising: 
circuitry configured to 
acquire a digital broadcast signal that includes audio-video (AV) content and location information, the location information indicating a source from which application control information for controlling an operation of an application executed in conjunction with a progressing timing of the AV content is obtainable;
acquire the application control information from the source indicated by the location information, the application control information including an application ID and a uniform resource locator (URL): 
obtain, from the URL included in the acquired application control information, control information during a polling period that is defined in accordance with an attribute specified in the acquired application control information; and 
control the operation of the application based on the acquired application control information and the obtained control information.
Yeap et al. (US 2012/0131611), Patel et al. (US 2015/0215670), Kinoshita et al. (US 2008/0301262), Kitazato[1] et al. (US 2014/0040968), Keeni (US 2010/0049781), and Kitazato[2] (US 2013/0111530)  are the closest prior art relating to the Applicant's claimed invention. 
Yeap discloses a method for execution by a customer premises receiver, comprising: receiving a signal that carries an original media stream; determining a location of the receiver; obtaining an identifier of an authorized region for the receiver; determining whether said location is contained within said authorized region; if said location is determined to be contained within said authorized region, outputting the original media stream for conveyance to a user; if said location is determined to not be contained within said authorized region, outputting a second media stream that is sufficiently corrupted relative to the original media stream as to degrade the user's viewing experience while being demonstrative of non-malfunctioning of the receiver. Also, a method, comprising a service provider releasing towards a plurality of customer premises receivers information regarding a respective geographic region within which each receiver is authorized to operate, wherein different geographic regions define coverage areas of different sizes.
Patel discloses acquiring network configuration data are presented. In response to a television receiver being booted, the television receiver may determine if it can communicate with a service provider's server. If so, the television receiver may request network configuration data from the television programming broadcast network configuration server via a network interface. The television receiver may receive the network configuration data from the television programming broadcast network configuration server via the network interface. Based on the network configuration data, the television receiver may process television programming data received via the tuner.
Kinoshita discloses an information processing system includes: first and second information processing devices for performing communication through a network, which include a first transmission unit for, in the case of data to be downloaded being selected, transmitting a data download request to the second information processing device along with downloaded data identification information, and third information processing device identification information, and a second transmission unit for transmitting a data download request to the third information processing device identified with the data identification information and the device identification information in response to the download request from the first information processing device, respectively; and a third information processing device for downloading data through the network from a distribution server for distributing data, which includes a download unit for downloading data identified with the data identification information from the distribution server in response to the download request from the second information processing device.
Kitazato[1] discloses enable appropriate caching of application programs executed in coordination with AV content. The cache memory temporarily stores a coordinated application that is executed in coordination with received AV content. When a plurality of coordinated applications are stored in the cache memory, a control block controls the cache memory according to the priority of the coordinated applications which corresponds to a predetermined frequency specified for each of them in advance. The present technology is applicable to, for example, television receivers that receive digital television broadcast signals.
Keeni discloses a technique that, in wireless network environments, enables the Manager to collect network management information (MIB data in the case of SNMP based network management), which the Agent has stored during periods of disconnection, after connectivity to the mobile nodes has recovered. In a wireless network environment, the Agent (201) has a unit for storing the management information related to network devices with appropriate label information, while the Manager (101) has a unit for sending the Agent a request for a label-specified data, and getting the data which the Agent has stored in Management Information Store 207. The above unit enables the Manager (101) to seamlessly collect the information pertaining to the period of disconnection, which the Agent (201) has stored in Management Information Store 207, after detecting recovery of the connectivity.
Kitazato[2] discloses a reproduction apparatus including: a reproduction control information acquisition block configured to acquire reproduction control information for controlling reproduction of content; a reproduction block configured to reproduce, in accordance with the acquired reproduction control information, the content that is distributed; and a control block configured to control an operation of an application program that is executed in operative connection with the content being reproduced in accordance with information associated with the application program and obtained from the acquired reproduction control information.
The prior art do not disclose or render obvious the amended features.

With respect to claim 10, the prior art of record fails to disclose singly or in combination or render obvious a receiving method of a receiving device, the receiving method comprising:
acquiring a digital broadcast signal that includes audio-video (AV) content and location information, the location information indicating a source from which application control information for controlling an operation of an application executed in conjunction with a progressing timing of the AV content is obtainable; 
acquiring the application control information from the source indicated by the location information, the application control information including an application ID and a uniform resource locator (URL):
obtaining, from the URL included in the acquired application control information, control information during a polling period that is defined in accordance with an attribute specified in the acquired application control information; and
controlling the operation of the application based on the acquired application control information and the obtained control information.
Yeap et al. (US 2012/0131611), Patel et al. (US 2015/0215670), Kinoshita et al. (US 2008/0301262), Kitazato[1] et al. (US 2014/0040968), Keeni (US 2010/0049781), and Kitazato[2] (US 2013/0111530)  are the closest prior art relating to the Applicant's claimed invention. 
Yeap discloses a method for execution by a customer premises receiver, comprising: receiving a signal that carries an original media stream; determining a location of the receiver; obtaining an identifier of an authorized region for the receiver; determining whether said location is contained within said authorized region; if said location is determined to be contained within said authorized region, outputting the original media stream for conveyance to a user; if said location is determined to not be contained within said authorized region, outputting a second media stream that is sufficiently corrupted relative to the original media stream as to degrade the user's viewing experience while being demonstrative of non-malfunctioning of the receiver. Also, a method, comprising a service provider releasing towards a plurality of customer premises receivers information regarding a respective geographic region within which each receiver is authorized to operate, wherein different geographic regions define coverage areas of different sizes.
Patel discloses acquiring network configuration data are presented. In response to a television receiver being booted, the television receiver may determine if it can communicate with a service provider's server. If so, the television receiver may request network configuration data from the television programming broadcast network configuration server via a network interface. The television receiver may receive the network configuration data from the television programming broadcast network configuration server via the network interface. Based on the network configuration data, the television receiver may process television programming data received via the tuner.
Kinoshita discloses an information processing system includes: first and second information processing devices for performing communication through a network, which include a first transmission unit for, in the case of data to be downloaded being selected, transmitting a data download request to the second information processing device along with downloaded data identification information, and third information processing device identification information, and a second transmission unit for transmitting a data download request to the third information processing device identified with the data identification information and the device identification information in response to the download request from the first information processing device, respectively; and a third information processing device for downloading data through the network from a distribution server for distributing data, which includes a download unit for downloading data identified with the data identification information from the distribution server in response to the download request from the second information processing device.
Kitazato[1] discloses enable appropriate caching of application programs executed in coordination with AV content. The cache memory temporarily stores a coordinated application that is executed in coordination with received AV content. When a plurality of coordinated applications are stored in the cache memory, a control block controls the cache memory according to the priority of the coordinated applications which corresponds to a predetermined frequency specified for each of them in advance. The present technology is applicable to, for example, television receivers that receive digital television broadcast signals.
Keeni discloses a technique that, in wireless network environments, enables the Manager to collect network management information (MIB data in the case of SNMP based network management), which the Agent has stored during periods of disconnection, after connectivity to the mobile nodes has recovered. In a wireless network environment, the Agent (201) has a unit for storing the management information related to network devices with appropriate label information, while the Manager (101) has a unit for sending the Agent a request for a label-specified data, and getting the data which the Agent has stored in Management Information Store 207. The above unit enables the Manager (101) to seamlessly collect the information pertaining to the period of disconnection, which the Agent (201) has stored in Management Information Store 207, after detecting recovery of the connectivity.
Kitazato[2] discloses a reproduction apparatus including: a reproduction control information acquisition block configured to acquire reproduction control information for controlling reproduction of content; a reproduction block configured to reproduce, in accordance with the acquired reproduction control information, the content that is distributed; and a control block configured to control an operation of an application program that is executed in operative connection with the content being reproduced in accordance with information associated with the application program and obtained from the acquired reproduction control information.
The prior art do not disclose or render obvious the amended features.

With respect to claim 11, the prior art of record fails to disclose singly or in combination or render obvious a transmitting device comprising:
circuitry configured to
generate application control information for controlling an operation of an application executed in conjunction with a progressing timing of audio-video (AV) content, the application control information including an attribute that defines a polling period specifying a timing for obtaining control information for controlling the operation of the application, and the application control information including an application ID and a uniform resource locator (URL) for obtaining the control information; and 
generate location information indicating a source from which the application control information is obtainable; and 
a transmitter configured to transmit a digital broadcast signal includes the AV content and the location information. 
Yeap et al. (US 2012/0131611), Patel et al. (US 2015/0215670), Kinoshita et al. (US 2008/0301262), Kitazato[1] et al. (US 2014/0040968), Keeni (US 2010/0049781), and Kitazato[2] (US 2013/0111530)  are the closest prior art relating to the Applicant's claimed invention. 
Yeap discloses a method for execution by a customer premises receiver, comprising: receiving a signal that carries an original media stream; determining a location of the receiver; obtaining an identifier of an authorized region for the receiver; determining whether said location is contained within said authorized region; if said location is determined to be contained within said authorized region, outputting the original media stream for conveyance to a user; if said location is determined to not be contained within said authorized region, outputting a second media stream that is sufficiently corrupted relative to the original media stream as to degrade the user's viewing experience while being demonstrative of non-malfunctioning of the receiver. Also, a method, comprising a service provider releasing towards a plurality of customer premises receivers information regarding a respective geographic region within which each receiver is authorized to operate, wherein different geographic regions define coverage areas of different sizes.
Patel discloses acquiring network configuration data are presented. In response to a television receiver being booted, the television receiver may determine if it can communicate with a service provider's server. If so, the television receiver may request network configuration data from the television programming broadcast network configuration server via a network interface. The television receiver may receive the network configuration data from the television programming broadcast network configuration server via the network interface. Based on the network configuration data, the television receiver may process television programming data received via the tuner.
Kinoshita discloses an information processing system includes: first and second information processing devices for performing communication through a network, which include a first transmission unit for, in the case of data to be downloaded being selected, transmitting a data download request to the second information processing device along with downloaded data identification information, and third information processing device identification information, and a second transmission unit for transmitting a data download request to the third information processing device identified with the data identification information and the device identification information in response to the download request from the first information processing device, respectively; and a third information processing device for downloading data through the network from a distribution server for distributing data, which includes a download unit for downloading data identified with the data identification information from the distribution server in response to the download request from the second information processing device.
Kitazato[1] discloses enable appropriate caching of application programs executed in coordination with AV content. The cache memory temporarily stores a coordinated application that is executed in coordination with received AV content. When a plurality of coordinated applications are stored in the cache memory, a control block controls the cache memory according to the priority of the coordinated applications which corresponds to a predetermined frequency specified for each of them in advance. The present technology is applicable to, for example, television receivers that receive digital television broadcast signals.
Keeni discloses a technique that, in wireless network environments, enables the Manager to collect network management information (MIB data in the case of SNMP based network management), which the Agent has stored during periods of disconnection, after connectivity to the mobile nodes has recovered. In a wireless network environment, the Agent (201) has a unit for storing the management information related to network devices with appropriate label information, while the Manager (101) has a unit for sending the Agent a request for a label-specified data, and getting the data which the Agent has stored in Management Information Store 207. The above unit enables the Manager (101) to seamlessly collect the information pertaining to the period of disconnection, which the Agent (201) has stored in Management Information Store 207, after detecting recovery of the connectivity.
Kitazato[2] discloses a reproduction apparatus including: a reproduction control information acquisition block configured to acquire reproduction control information for controlling reproduction of content; a reproduction block configured to reproduce, in accordance with the acquired reproduction control information, the content that is distributed; and a control block configured to control an operation of an application program that is executed in operative connection with the content being reproduced in accordance with information associated with the application program and obtained from the acquired reproduction control information.
The prior art do not disclose or render obvious the amended features.

With respect to claim 20, the prior art of record fails to disclose singly or in combination or render obvious a transmitting method of a transmitting device, the transmitting method comprising: 
generating application control information for controlling an operation of an application executed in conjunction with a progressing timing of audio-video (AV) content, the application control information including an attribute that defines a polling period specifying a timing for obtaining control information for controlling the operation of the application, and the application control information including an application ID and a uniform resource locator (URL) for obtaining the control information;
generating location information indicating a source from which the application control information is obtainable; and
transmitting a digital broadcast signal that includes the AV content and the location information.
Yeap et al. (US 2012/0131611), Patel et al. (US 2015/0215670), Kinoshita et al. (US 2008/0301262), Kitazato[1] et al. (US 2014/0040968), Keeni (US 2010/0049781), and Kitazato[2] (US 2013/0111530)  are the closest prior art relating to the Applicant's claimed invention. 
Yeap discloses a method for execution by a customer premises receiver, comprising: receiving a signal that carries an original media stream; determining a location of the receiver; obtaining an identifier of an authorized region for the receiver; determining whether said location is contained within said authorized region; if said location is determined to be contained within said authorized region, outputting the original media stream for conveyance to a user; if said location is determined to not be contained within said authorized region, outputting a second media stream that is sufficiently corrupted relative to the original media stream as to degrade the user's viewing experience while being demonstrative of non-malfunctioning of the receiver. Also, a method, comprising a service provider releasing towards a plurality of customer premises receivers information regarding a respective geographic region within which each receiver is authorized to operate, wherein different geographic regions define coverage areas of different sizes.
Patel discloses acquiring network configuration data are presented. In response to a television receiver being booted, the television receiver may determine if it can communicate with a service provider's server. If so, the television receiver may request network configuration data from the television programming broadcast network configuration server via a network interface. The television receiver may receive the network configuration data from the television programming broadcast network configuration server via the network interface. Based on the network configuration data, the television receiver may process television programming data received via the tuner.
Kinoshita discloses an information processing system includes: first and second information processing devices for performing communication through a network, which include a first transmission unit for, in the case of data to be downloaded being selected, transmitting a data download request to the second information processing device along with downloaded data identification information, and third information processing device identification information, and a second transmission unit for transmitting a data download request to the third information processing device identified with the data identification information and the device identification information in response to the download request from the first information processing device, respectively; and a third information processing device for downloading data through the network from a distribution server for distributing data, which includes a download unit for downloading data identified with the data identification information from the distribution server in response to the download request from the second information processing device.
Kitazato[1] discloses enable appropriate caching of application programs executed in coordination with AV content. The cache memory temporarily stores a coordinated application that is executed in coordination with received AV content. When a plurality of coordinated applications are stored in the cache memory, a control block controls the cache memory according to the priority of the coordinated applications which corresponds to a predetermined frequency specified for each of them in advance. The present technology is applicable to, for example, television receivers that receive digital television broadcast signals.
Keeni discloses a technique that, in wireless network environments, enables the Manager to collect network management information (MIB data in the case of SNMP based network management), which the Agent has stored during periods of disconnection, after connectivity to the mobile nodes has recovered. In a wireless network environment, the Agent (201) has a unit for storing the management information related to network devices with appropriate label information, while the Manager (101) has a unit for sending the Agent a request for a label-specified data, and getting the data which the Agent has stored in Management Information Store 207. The above unit enables the Manager (101) to seamlessly collect the information pertaining to the period of disconnection, which the Agent (201) has stored in Management Information Store 207, after detecting recovery of the connectivity.
Kitazato[2] discloses a reproduction apparatus including: a reproduction control information acquisition block configured to acquire reproduction control information for controlling reproduction of content; a reproduction block configured to reproduce, in accordance with the acquired reproduction control information, the content that is distributed; and a control block configured to control an operation of an application program that is executed in operative connection with the content being reproduced in accordance with information associated with the application program and obtained from the acquired reproduction control information.
The prior art do not disclose or render obvious the amended features.

With respect to claim 32, the prior art of record fails to disclose singly or in combination or render obvious A receiving device comprising:
circuitry configured to 
acquire a digital broadcast signal that imcludes audio-video (AV) content and location information, the location information indicating a source from which application control information for controlling an operation of an application executed im conjunction with a progressing timing of the AV content is obtainable:
 acquire the application control information from the source indicated by the location information, the application control information including an application ID and a uniform resource locator (URL): 
obtain, from the URL included in the acquired application control information, control information during a polling period that is defined in accordance with an attribute specified in the acquired application control information; and 
contro! the operation of the application based on the acquired application control information and the obtained control information, wherein the circuitry is further configured to acquire schedule control information in which the operation of the application is prescribed in a time series, and wherein the times series includes at least a time of a set including: 
(i) a time prescribed to fetch the application, 
(ii) a time prescribed to execute the application, and 
(iii) a time prescribed to terminate the application.
Yeap et al. (US 2012/0131611), Patel et al. (US 2015/0215670), Kinoshita et al. (US 2008/0301262), Kitazato[1] et al. (US 2014/0040968), Keeni (US 2010/0049781), and Kitazato[2] (US 2013/0111530)  are the closest prior art relating to the Applicant's claimed invention. 
Yeap discloses a method for execution by a customer premises receiver, comprising: receiving a signal that carries an original media stream; determining a location of the receiver; obtaining an identifier of an authorized region for the receiver; determining whether said location is contained within said authorized region; if said location is determined to be contained within said authorized region, outputting the original media stream for conveyance to a user; if said location is determined to not be contained within said authorized region, outputting a second media stream that is sufficiently corrupted relative to the original media stream as to degrade the user's viewing experience while being demonstrative of non-malfunctioning of the receiver. Also, a method, comprising a service provider releasing towards a plurality of customer premises receivers information regarding a respective geographic region within which each receiver is authorized to operate, wherein different geographic regions define coverage areas of different sizes.
Patel discloses acquiring network configuration data are presented. In response to a television receiver being booted, the television receiver may determine if it can communicate with a service provider's server. If so, the television receiver may request network configuration data from the television programming broadcast network configuration server via a network interface. The television receiver may receive the network configuration data from the television programming broadcast network configuration server via the network interface. Based on the network configuration data, the television receiver may process television programming data received via the tuner.
Kinoshita discloses an information processing system includes: first and second information processing devices for performing communication through a network, which include a first transmission unit for, in the case of data to be downloaded being selected, transmitting a data download request to the second information processing device along with downloaded data identification information, and third information processing device identification information, and a second transmission unit for transmitting a data download request to the third information processing device identified with the data identification information and the device identification information in response to the download request from the first information processing device, respectively; and a third information processing device for downloading data through the network from a distribution server for distributing data, which includes a download unit for downloading data identified with the data identification information from the distribution server in response to the download request from the second information processing device.
Kitazato[1] discloses enable appropriate caching of application programs executed in coordination with AV content. The cache memory temporarily stores a coordinated application that is executed in coordination with received AV content. When a plurality of coordinated applications are stored in the cache memory, a control block controls the cache memory according to the priority of the coordinated applications which corresponds to a predetermined frequency specified for each of them in advance. The present technology is applicable to, for example, television receivers that receive digital television broadcast signals.
Keeni discloses a technique that, in wireless network environments, enables the Manager to collect network management information (MIB data in the case of SNMP based network management), which the Agent has stored during periods of disconnection, after connectivity to the mobile nodes has recovered. In a wireless network environment, the Agent (201) has a unit for storing the management information related to network devices with appropriate label information, while the Manager (101) has a unit for sending the Agent a request for a label-specified data, and getting the data which the Agent has stored in Management Information Store 207. The above unit enables the Manager (101) to seamlessly collect the information pertaining to the period of disconnection, which the Agent (201) has stored in Management Information Store 207, after detecting recovery of the connectivity.
Kitazato[2] discloses a reproduction apparatus including: a reproduction control information acquisition block configured to acquire reproduction control information for controlling reproduction of content; a reproduction block configured to reproduce, in accordance with the acquired reproduction control information, the content that is distributed; and a control block configured to control an operation of an application program that is executed in operative connection with the content being reproduced in accordance with information associated with the application program and obtained from the acquired reproduction control information.
The prior art do not disclose or render obvious the amended features.

With respect to claim 33, the prior art of record fails to disclose singly or in combination or render obvious a receiving method of a receiving device, the receiving method comprising:
 acquiring a digital broadcast signal that includes audio-video (AV) content and location information, the location information indicating a source from which application control information for controlling an operation of an application executed in conjunction with a progressing timing of the AV content is obtainable; 
acquiring the application control information from the source indicated by the location information, the application control information including an application ID and a uniform resource locator (URL): 
obtaining, from the URL included in the acquired application control information, control information during a polling period that is defined in accordance with an attribute specified in the acquired application control information; and 
controlling the operation of the application based on the acquired application control information and the obtained control information, acquiring schedule control information in which the operation of the application is prescribed in a time series, and wherein the times series includes at least a time of a set including: 
(i) a time prescribed to fetch the application, 
(ii) a time prescribed to execute the application, and 
(iii) a time prescribed to terminate the application.

Yeap et al. (US 2012/0131611), Patel et al. (US 2015/0215670), Kinoshita et al. (US 2008/0301262), Kitazato[1] et al. (US 2014/0040968), Keeni (US 2010/0049781), and Kitazato[2] (US 2013/0111530)  are the closest prior art relating to the Applicant's claimed invention. 
Yeap discloses a method for execution by a customer premises receiver, comprising: receiving a signal that carries an original media stream; determining a location of the receiver; obtaining an identifier of an authorized region for the receiver; determining whether said location is contained within said authorized region; if said location is determined to be contained within said authorized region, outputting the original media stream for conveyance to a user; if said location is determined to not be contained within said authorized region, outputting a second media stream that is sufficiently corrupted relative to the original media stream as to degrade the user's viewing experience while being demonstrative of non-malfunctioning of the receiver. Also, a method, comprising a service provider releasing towards a plurality of customer premises receivers information regarding a respective geographic region within which each receiver is authorized to operate, wherein different geographic regions define coverage areas of different sizes.
Patel discloses acquiring network configuration data are presented. In response to a television receiver being booted, the television receiver may determine if it can communicate with a service provider's server. If so, the television receiver may request network configuration data from the television programming broadcast network configuration server via a network interface. The television receiver may receive the network configuration data from the television programming broadcast network configuration server via the network interface. Based on the network configuration data, the television receiver may process television programming data received via the tuner.
Kinoshita discloses an information processing system includes: first and second information processing devices for performing communication through a network, which include a first transmission unit for, in the case of data to be downloaded being selected, transmitting a data download request to the second information processing device along with downloaded data identification information, and third information processing device identification information, and a second transmission unit for transmitting a data download request to the third information processing device identified with the data identification information and the device identification information in response to the download request from the first information processing device, respectively; and a third information processing device for downloading data through the network from a distribution server for distributing data, which includes a download unit for downloading data identified with the data identification information from the distribution server in response to the download request from the second information processing device.
Kitazato[1] discloses enable appropriate caching of application programs executed in coordination with AV content. The cache memory temporarily stores a coordinated application that is executed in coordination with received AV content. When a plurality of coordinated applications are stored in the cache memory, a control block controls the cache memory according to the priority of the coordinated applications which corresponds to a predetermined frequency specified for each of them in advance. The present technology is applicable to, for example, television receivers that receive digital television broadcast signals.
Keeni discloses a technique that, in wireless network environments, enables the Manager to collect network management information (MIB data in the case of SNMP based network management), which the Agent has stored during periods of disconnection, after connectivity to the mobile nodes has recovered. In a wireless network environment, the Agent (201) has a unit for storing the management information related to network devices with appropriate label information, while the Manager (101) has a unit for sending the Agent a request for a label-specified data, and getting the data which the Agent has stored in Management Information Store 207. The above unit enables the Manager (101) to seamlessly collect the information pertaining to the period of disconnection, which the Agent (201) has stored in Management Information Store 207, after detecting recovery of the connectivity.
Kitazato[2] discloses a reproduction apparatus including: a reproduction control information acquisition block configured to acquire reproduction control information for controlling reproduction of content; a reproduction block configured to reproduce, in accordance with the acquired reproduction control information, the content that is distributed; and a control block configured to control an operation of an application program that is executed in operative connection with the content being reproduced in accordance with information associated with the application program and obtained from the acquired reproduction control information.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10567833 B2		Kitahara; Jun et al.
US 20170339730 A1	Van Phan; Vinh et al.
US 20160165276 A1	TOMA; TADAMASA et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        8/21/2022